DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
2.	The specification, the abstract and the drawings are all acceptable.	
	
Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1, 12-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by USPN 9,800,193 to Mao.
As to claim 1, Mao teaches a method for operating an electric machine(col. 1: lines 50 – col. 2: lines 35), which can be operated with PWM control and with block control, wherein, for a transfer between PWM control and block control, a transfer control is used, in which, in the course of controlling a torque of the electric machine, a d value of a phase voltage is set as a manipulated variable, and a q value of the phase voltage is steadily changed(col. 5: lines 1-47 and col. 13: lines 1-11 wherein apparatus and method are taught for PWM control, DQ frame vector control, Block transfer/control and motor torque control). 
As to claim 12, it is rejected as the same reason as claim 1.
As to claim 13, Mao teaches a computing unit for controlling a torque of an electric machine, comprising the machine-readable storage medium (fig. 3: “111 - system controller” .

Allowable Subject Matter
5. 	Claims 2-9, 14-17 are objected to as being dependent upon the rejected base claim 1, but could be allowable if rewritten in independent form including all of the limitations of the base claims and any intervening claims for the following reasons: No prior art of record discloses the features as claimed in the noted claims.

                                               Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   
	USPN 8,264,181 to Yamakawa discloses a motor control system.
7.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to David S. Luo whose telephone number is (571)270-5251.  The examiner can normally be reached on M-F 9AM-6PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-
/DAVID LUO/Primary Examiner, Art Unit 2846